DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
The status of the 07/01/2022 claims, is as follows: Claims 1, 13, and 19 have been amended; Claims 2, 7, 15, and 20 have been canceled; and Claims 1, 3-6, 8-14, 16-19, and 21 are pending. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The information disclosure statement (IDS) submitted on 07/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson (US 8969762 B2, previously cited) in view of Mehn (US 20120241417, newly cited)
Regarding Claim 13, Beeson teaches a welding-type power supply (system 10; figs. 1-4), comprising:
a welding-type power source (AC generator 62) connected to a first multi-mode power output circuit (first control circuit 66) and to a second multi-mode power output circuit (second control circuit 66) (col. 4, lines 17-29; fig. 2), wherein each multi-mode power output circuit (each of control circuit 66) is configured to condition power supplied by the welding-type power source (AC generator 62) to output power at a first power level (power output for welding gun) to power a welding-type torch (welding gun) or to output power at a second power level (power output for battery) to charge a battery (battery) from a single output (single set of connectors for both charging and welding) of the respective first or second multi-mode power output circuit (respective control circuit 66) for multiple different loads (welding gun, battery) (col. 4, 3 lines 17-29, 35-45 respectively), 
wherein each of the first and second multi-mode power output circuit (each of control circuit 66) converts the power supplied from the welding-type power source (AC generator 62) to a welding-type power and battery power (power for welding and power for charging battery) (col. 4, lines 20-22); and 
a controller (microprocessor 88 of control circuit 66) having an input in electrical communication with the welding-type power source (AC generator 62) and each of the first and second multi-mode power output circuits (each of control circuit 66) (col. 4, lines 30-40; fig. 2-3), the controller configured to:
identify whether a first load (a welding gun 34) at the first multi-mode power output circuit (first control circuit 66) corresponds to a welding mode or a battery mode (col. 3, 4 lines 42-45, 23-29 respectively) (it is understood that the controller automatically detects the desired mode of operation based on the load being connected to the respective single set of connectors)
identify whether a second load (battery 52) at the second multi-mode power output circuit (second control circuit 66) corresponds to the welding mode or the battery mode (col. 3, lines 38-45) (it is understood that the controller automatically detects the desired mode of operation based on the load being connected to the respective single set of connectors); and
control the first multi-mode power output circuit (first control circuit 66) to condition the power supplied from the welding-type power source (AC generator 62) to output power at the first power level (power output for welding gun) based on a first current-voltage curve based on the identified one of the welding mode or the battery mode at the first multi-mode power output circuit (first control circuit 66) (col. 4, 3 lines 30-40, 23-45 respectively; fig. 2) (it is understood that if the welding device is connected to the single set of connectors, the voltage and current curve corresponding to the welding device is outputted) and
control the second multi-mode power output circuit (second control circuit 66) to condition the power supplied from the welding-type power source (AC generator 62) to output power at the second power level (power output for battery) based on a second current-voltage curve based on the identified one of the welding mode or the battery mode at the second multi-mode power output circuit (second control circuit 66) (col. 4, 3 lines 30-40, 23-45 respectively; fig. 2) (it is understood that if the battery is connected to the single set of connectors, the voltage and current curve corresponding to the battery is outputted). 


    PNG
    media_image1.png
    398
    604
    media_image1.png
    Greyscale


Beeson does not disclose:
each of the first and second multi-mode power output circuit comprises a switching regulator to convert the power supplied from the welding-type power source to the welding-type power and battery power. 
However, Mehn discloses a welding-type power source (auxiliary power supply 64) connected to a first multi-mode power output circuit (circuit) comprising a switching regulator (linear regulator) to convert the power supplied from the welding-type power source (auxiliary power supply 64) to multiple power outputs (i.e. 24VDC and 115 VAC) (para. 0019; fig. 2).  

    PNG
    media_image2.png
    391
    403
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the multi-mode power output circuit to include the switching regulator as taught by Mehn, in order to condition and regulate the output power. The modification incorporates known technique i.e. utilizing regulator to regulate power, in conventional welding power supply. 

Regarding Claim 14, Beeson discloses the welding-type power supply (system 10), wherein the first load (a welding gun 34) corresponds to the welding mode and the second load (a battery 52) corresponds to the battery charging mode (fig. 1). 

Regarding Claim 16, Beeson discloses the welding-type power supply (system 10), the controller (microprocessor 88 of control circuit 66) further configured to control both of the first and second multi-mode power output circuits (first and second control circuit 66) based on a first current-voltage curve (welding voltage and current) in the welding mode (col. 4, lines 30-40 and 21-29)

Regarding Claim 17, Beeson discloses the welding-type power supply (system 10), the controller (microprocessor 88 of control circuit 66) further configured to control both of the first and second multi-mode power output circuits (first and second control circuit 66) based on a second current-voltage curve (voltage and current) in a battery charge mode (col. 4, lines 30-40 and 21-29). 

Regarding Claim 18, Beeson discloses the welding-type power supply (system 10), further comprising a third multi-mode power output circuit (third control circuit 66) connected the welding-type power source (AC generator 62) and connected to the controller (microprocessor 88 of control circuit 66) (col. 4, lines 21-29), the controller configured to:
identify whether a third load (a welding gun 34/a battery 52) at the third multi-mode power output circuit (third control circuit 66) corresponds to a welding mode or a battery mode (col. 3, 4 lines 35-45 and 17-29 respectively); and
control the third multi-mode power output circuit (third control circuit 66) to condition the power from the welding-type power source (AC generator 62) based on the identified one of the welding mode or the battery mode (col. 3, lines 17-29). 

Claims 1, 3-6, 8-10, 12, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson (US 8969762, previously cited) in view of Mehn (US 20120241417, newly cited) and DeCoster (US 6103994, previously cited)
Regarding Claim 1, Beeson discloses a welding-type power supply (intelligent or smart welding/charging system 10, hereinafter system 10), comprising:
a welding-type power source (AC grid 60, AC generator 62, other power source 64) connected to a multi-mode power output circuit (control circuit 66)  (col. 3, lines 49-54; figs. 1-3), wherein the multi-mode power output circuit (control circuit 66) is configured to receive power from the welding-type power source (AC grid 60, AC generator 62, other power source 64) and convert the power into a first and a second power output level (power output for welding gun or battery) via a single output (single set of connectors) for multiple different loads (battery, welder) (col. 3, lines 35-45) (it is noted that the either welding gun or battery is connected to the single set of connectors and the power supply 10 supplies appropriate power output), 
wherein the multi-mode power output circuit (control circuit 66) converts the power supplied from the welding-type power source to a welding-type power and battery power (col. 4, lines 17-21; fig. 2);  and
a controller (microprocessor 88 of control circuit 66) to receive an input (inputs 84, 86) from the welding-type power source (power source 60/62/64) and output a control signal (outputs) to the multi-mode power output circuit (control circuit 66) (col. 4, lines 30-40; fig 1-3), the controller (control circuit 66) configured to:
identify whether the load (a welding gun 34 or a battery 52) at the multi-mode power output circuit (control circuit 66) corresponds to a welding mode or a battery charging mode (col. 5, 3 lines 36-52, 38-45 respectively; fig. 4) (it is noted that the welding system 10 automatically detects load connected to the single set of connectors and adjusts power level according to detected load);
control the multi-mode power output circuit (control circuit 66) to condition the power supplied from the welding-type power source (power source 60, 62,64) to the single output (single set of connectors) for the multiple different loads (welding gun 34 or battery 52) (col. 3, lines 37-45) at the first power output level (power output for welding gun) based on a first current-voltage curve (welding voltage and current) in the welding mode; and 
control the multi-mode power output circuit (control circuit 66) to output the second power output level (power output for battery) based on a second current-voltage curve (charging voltage and current) in the battery charging mode, the first current-voltage curve being different than the second current-voltage curve (col. 4, 3 lines 17-40, 19-21 respectively; figs. 2-3). 
Beeson does not disclose:
The multi-mode power output circuit comprises a switching regulator; 
The controller configured to:
transmit a test signal to a load connected to the multi-mode power output circuit via one or more ports;
identify whether the load at the multi-mode power output circuit corresponds to a welding mode or a battery charging mode based on the test signal.
However, Mehn discloses a welding-type power source (auxiliary power supply 64) connected to a first multi-mode power output circuit (circuit) comprising a switching regulator (linear regulator) to convert the power supplied from the welding-type power source (auxiliary power supply 64) to multiple power outputs (i.e. 24VDC and 115 VAC) (para. 0019; fig. 2).  

    PNG
    media_image2.png
    391
    403
    media_image2.png
    Greyscale

DeCoster discloses a welding-type power supply (welding device 10), wherein a controller (control circuit 16) is configured to:
transmit a test signal (remote device signal) to a load (remote devices 29) connected to the multi-mode power output circuit (remote control circuit 28) (col. 8, 4, lines 12-28, 45-52 respectively; fig. 1) via one or more ports (remote connector 36);
identify the type of load (remote devices 29) at the multi-mode power output circuit (remote control circuit 28) based on the test signal (remote device signal) (col. 8, lines 12-28).

    PNG
    media_image3.png
    492
    669
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the multi-mode power output circuit to include the switching regulator as taught by Mehn, in order to condition and regulate the output power. The modification incorporates known technique i.e. utilizing regulator to regulate power, in conventional power supply. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeson’s controller to transmit the test signal to the load connected to the multi-mode power output circuit via one or more ports as taught by DeCoster, in order to identify the type of load connected at the multi-mode power output circuit, i.e. whether the welding torch or the rechargeable battery such that the welding power supply is conditioned to supply power according to the determined load. 

Regarding Claim 3, Beeson discloses the welding-type power supply (system 10), wherein the controller (microprocessor 88 of control circuit 66) further configured to:
transmit the test signal (sensed data) to the load (battery 52) in the battery charging mode (col. 8, 7, 5 lines 41-53, 47-53, 1-7 respectively; figs. 4-5);
monitor a feedback signal (feedback) in response to the test signal (sensed data) (col. 8, lines 58-64; fig. 3); and
determine a sub-mode (phase) based on a parameter of the feedback signal (feedback) (col. 8, 5, lines 45-54, 1-7 respectively)-15-Attorney Docket No. 60979US01 (66706) (it is noted that based on the parameter of the feedback signal from the battery 52 i.e. the current and temperature of the battery 52, the control circuit 66 determines the sub-mode i.e. charging the battery 52 with a rush of current (first phase), small amount of current (second phase) and no current (third phase)).  

Regarding Claim 4, Beeson discloses the welding-type power supply (system 10), the controller (microprocessor 88 of control circuit 66) further configured to control the multi-mode power output circuit (control circuit 66) in the battery charging mode based on the determined sub-mode (phase) (col. 8, lines 39-50; figs.4-5 of Beeson), the sub-mode is a fast charging mode (initial current, such as 10 amps).

Regarding Claim 5, Beeson discloses the welding-type power supply (system 10), wherein the feedback signal (feedback) includes a battery parameter comprising the current (col. 8, lines 24-28).

Regarding Claim 6, Beeson discloses the welding-type power supply (system 10), wherein the controller (microprocessor 88 of control circuit 66) is further configured to:
provide battery power (charging current) to the load (battery 52) based on the determined sub-mode (phase) (col. 8, 5, lines 45-53, lines 1-10; fig. 3-5) (it is noted the controller controls the output voltage and current at the charging output 42 based on the feedback of the battery 52 i.e. sensed data such as battery type, charging level etc.),
monitor the feedback signal (sensed data) (col. 8, 5, lines 54-64, 1-10 respectively) ; and
determine a change in the sub-mode (phase) based on a parameter of the feedback signal (col. 8, lines 24-28, 64-67, column 9, lines 1, 13-15, 23-27 of Beeson).
DeCoster discloses the controller (control circuit 16) is configured to:
periodically transmit the test signal (remote device signal sent by control circuit 16) to the load (remote devices 29); 
monitor the feedback signal (remote device signal returned to control circuit 16) in response to the test signal (remote device signal) (col. 8, 4, lines 12-28, 45-52 respectively; fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeson’s controller to periodically transmit the test signal to the load and monitor feedback signal in response to the test signal as taught by DeCoster, in order to identify the type of load connected at the multi-mode power output circuit such that the welding power supply is conditioned to supply appropriate power according to the determined load. 
Regarding Claim 8, Beeson discloses the welding-type power supply (system 10), comprising at least one switch (mode selection dial 20) connected to the controller (microprocessor 88 of control circuit 66) to select one of the mode (col. 5, lines 40-48; fig. 1) and a level of power output of the welding-type power supply (system 10) (col. 5, 6 lines 53-57, 1-7 respectively).

Regarding Claim 9, Beeson discloses the welding-type power supply (system 10), comprising a user interface (control panel 16) providing a list of options for operation of the power supply (system 10) (col. 2, lines 27-33; fig. 1), the list including the welding mode (welding mode), the battery charging mode (charge/jump mode) (col. 5, lines 40-48) and a level of power output of the welding-type power supply (col. 5, 6 lines 53-57, 1-7 respectively). 

Regarding Claim 10, Beeson discloses the welding-type power supply (system 10), wherein the welding-type power source (power source 60, 62, 64) is an engine-driven electric generator (col. 3, lines 51-53; fig. 2). 

Regarding Claim 12, Beeson discloses the welding-type power supply (system 10), wherein the welding-type power source (power source 60, 62, 64) provides welding-type power to a welding-type torch (col. 2, 4 lines 54-56, 37-40 respectively; fig. 1). 
 
Regarding Claim 19, Beeson discloses a method of operating a welding-type power supply (system 10), comprising:
connecting a load (welding torch 34) to a single output of a multi-mode power output circuit (single set of connectors of control circuit 66) configured to convert the power into a first and a second power output level (power output for welding or battery) via, the single output (single set of connectors) configured to deliver power for multiple different loads (battery or welder) to one or more ports (welding connector 28) configured to connect to a welding-type torch (col. 4, 3 lines 16-29, 23-45 respectively; fig. 3) (it is noted the common circuity is utilized to regulate power to charging output and welding output. It is also that a single set of connectors is utilized for both welding and charging), 
wherein the multi-mode power output circuit (control circuit 66) converts the power supplied from the welding-type power source to a welding-type power and battery power (col. 4, lines 17-21; fig. 2);  
identifying whether (the load battery or welder) at the multi-mode power output circuit (control circuit 66) corresponds to a welding mode or a battery mode (col. 3, lines 40-45); 
conditioning power supplied from a welding-type power source (AC generator 62) as the first or second power output level (power output for welding or battery) based on the identified one of the welding mode or the battery charging mode (col. 3, lines 40-45); 
controlling the multi-mode power output circuit (control circuit 66) to output the first power output level (power output for welding) based on a first current-voltage curve (welding voltage and current) in the welding mode (col. 4, lines 30-40; fig. 3) (it is understood that the welding voltage and current representing the welding mode is provided by the AC generator 62 at the welding output 26 of the power supply 12 via a welding circuit 82); and
controlling the multi-mode power output circuit (control circuit 66) to output the second power output level (power output for battery) based on a second current-voltage curve (charging voltage and current) in the battery charging mode (col. 4, lines 30-40; fig. 3) (it is understood that the charging voltage and current representing the charging mode is provided by the AC generator 62 at the charging output of the power supply 12 via a charging circuit 80), the first current-voltage curve (welding voltage and current) being different than the second current-voltage curve (charging voltage and current) (col. 4, lines 30-34). 
Beeson does not disclose:
the multi-mode power output circuit comprises a switching regulator; 
the controller configured to:
transmit a test signal to the load at the multi-mode power output circuit;
However, Mehn discloses a welding-type power source (auxiliary power supply 64) connected to a first multi-mode power output circuit (circuit) comprising a switching regulator (linear regulator) to convert the power supplied from the welding-type power source (auxiliary power supply 64) to multiple power outputs (i.e. 24VDC and 115 VAC) (para. 0019; fig. 2).  

    PNG
    media_image2.png
    391
    403
    media_image2.png
    Greyscale

However, DeCoster discloses a welding-type power supply (welding device 10), wherein a controller (control circuit 16) is configured to:
transmit a test signal (remote device signal) to the load (remote devices 29) at the multi-mode power output circuit (remote control circuit 28) (col. 8, 4, lines 12-28, 45-52 respectively; fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the multi-mode power output circuit to include the switching regulator as taught by Mehn, in order to condition and regulate the output power. The modification incorporates known technique i.e. utilizing regulator to regulate power, in conventional power supply. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeson’s controller to transmit the test signal to the load at the multi-mode power output circuit as taught by DeCoster, in order to identify the type of load connected at the multi-mode power output circuit, i.e. whether the welding torch or the rechargeable battery such that the welding power supply is conditioned to supply power according to the determined load. 

Regarding Claim 21, Beeson discloses the welding-type power supply (system 10), wherein the multi-mode power output circuit (control circuit 66) is configured to connect to a welding-type torch (welding torch 34) (col. 2, lines 34-38; fig. 1). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Beeson (US 8969762 B2, previously cited), Mehn (US 20120241417, newly cited), and DeCoster (US 6103994, previously cited), in further view of Albrecht (US 8569652, previously cited)
Regarding Claim 11, Beeson discloses the welding-type power supply (system 10), wherein the welding-type power source (AC generator 62) is connected to the multi-mode power output circuit (control circuit 66). 
Beeson does not disclose a bus connected to the welding-type power source, the energy storage device, and the multi-mode power output circuit. 
However, Albrecht discloses a bus connected to the welding-type power source (generator 18), the energy storage device (charger 20), and the multi-mode power output circuit (converter 24) (col. 3, lines 47-50, 60-64; fig. 1). 

    PNG
    media_image4.png
    310
    637
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeson’s power supply to include the bus connected to the welding-type power source and the energy storage device, and the multi-mode power output circuit as taught by Albrecht, in order to ensure the voltage and current at the output of the power supply are efficiently met and also allow for the AC generator to be small while maintaining the ability of handle large load (col. 4, lines 24-32). 
10
Response to Arguments
Applicant’s arguments in the Remarks filed on 07/01/2022 have been fully considered but are respectfully not persuasive because: 
Applicant’s Argument: with regard to claim 13 (similarly applying to claims 1 and 19), on p. 8 of the Remarks “It is respectfully submitted that Beeson fails to disclose or suggests the power supply of amended claim 13. In particular, claim 13 recites, "each of the first and second multi-mode power output circuit comprises a switching regulator to convert the power supplied from the welding type power source to a welding-type power and battery power." In other words, each of the first and second multi-mode output circuits can condition the input power to provide either welding type or battery power.
By contrast, Beeson (cited in rejecting claim 7 - see, e.g., Office Action at 12) employs a
dedicated charging circuit 80 ( connected to a dedicated charging output 42) and a dedicated
welding circuit 82 (connected to a dedicated welding output 26). See, e.g., Beeson at 4:30-40,
FIG. 3. Accordingly, it is respectfully submitted that Beeson fails to disclose or suggest the
welding-type power supply of claim 13, and the Office Action has therefore failed to present a
prima facie case of anticipation with respect to claim 13. Moreover, the addition of DeCoster
and/or Albrecht, taken individually or in combination, fails to make up for the deficiencies of Beeson with respect to claim 13.”
Examiner’s response:
With respect to claim 13 (similarly applying to claims 1 and 19), Applicant’s arguments are respectfully not persuasive. Beeson discloses one or more control circuit 66, each of which is configured to regulate power for welding and charging battery. Each of control circuit 66 automatically adjust power output for a welding gun or battery (col. 4, lines 17-29). Each of control circuits 66 has the single set of connectors for both charging and welding. For each control circuit 66, when a welding gun is connected to the single set of connectors, the control circuit 66 detects and regulate output power appropriate for welding; on the other hand, when a battery is connected to the single set of connectors, the control circuit 66 regulates output power appropriate for battery (col. 3, 4 lines 35-45 and 17-29 respectively). 
Regarding the limitation “each of the first and second multi-mode power output circuit comprises a switching regulator”, Mehn discloses a switching regulator that is known to be utilized in a power supply 64 to regulate the output power i.e. 24VDC and 115 VAC. It would be obvious to one of ordinary skill in the art to combine Beeson and Mehn to incorporate known device i.e. switching regulator in each of the first and second multi-mode power output circuit, to arrive at the same predictable result which is to regulate output power. 
The Applicant cited col. 4, lines 30-40; Fig. 3 discloses an embodiment of power supply, that includes two separated circuits i.e. a dedicated charging circuit 80 and a dedicated welding circuit 82, that provide independent outputs. However, it is considered moot because this embodiment is not relied upon in the present Office Action. The present Office Action relies on one or more control circuits 66, each of which regulates power for welding and charging. In other words, each of one or more control circuits 66 is the common circuit to regulate power for welding and charging (col. 4, lines 17-29). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fosbinder (US 20080264922) “Engine-Driven Air Compressor/Generator Load Priority Control System And Method”. Fosbinder discloses power regulator 82 to regulate output of power (para. 0036; fig. 4). 
Fosbinder (US 20140299589) “Portable Generator And Battery Charger Verification Control Method And System”. Fosbinder discloses power supply with either shared or separate outputs for welding and charging (para. 0016). 
Mehn (US 20120241417) “Welding Power Supply With Controlled Auxiliary Power”. Mehn discloses a control circuitry 66 adjusts power for auxiliary loads 60, 62. The auxiliary loads 60, 62 may be connected to the auxiliary power supply 64 with a single interconnection cable (para. 0018-0019; fig. 2). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761